UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7908



GEORGE SMITH,

                                             Petitioner - Appellant,

          versus


DOUG MITCHELL, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-227-1-MU)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Smith, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Smith, a state prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).             We have independently

reviewed the record and conclude that Smith has not made the

requisite showing.       See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are    adequately    presented     in   the

materials     before   the    court   and    argument    would   not    aid   the

decisional process.



                                                                       DISMISSED


                                       2